On Denial of Petition for Rehearing
Appellant has petitioned for rehearing, contending our opinion is based on “findings or conclusions that were not made by the trial court.” Appellant objects to our decision that;
“With respect to respondent Anderson’s driving the truck with A-frame into the guy wire, the record establishes beyond dispute that jKLIX, through its supervisory employee Cedarstrom, negligently contributed to and assumed the risk of the tower’s damages by ordering the inexperienced Anderson to move the truck. An employer’s action against his employee for negligence is subject to the defenses *117of the employer’s contributory negligence or assumption of risk, [citing authority] and in the present action, appellant as subrogee of KLIX would take any claims of KLIX against Anderson subject to Anderson’s defenses against KLIX.”
The record establishes beyond dispute, and the district court definitely found:
“4. In operating said International boom truck the defendant Gib Anderson was a servant and agent of KLIX Corporation, and not a servant or agent of Alpha Erection Corporation; at said time defendant Anderson was acting under the immediate direction and supervision of, and pursuant to instructions from Donald K. Cederstrom, his supervisor, who was also an employee and agent of the KLIX Corporation, acting in the course of his employment.”
The record also establishes beyond dispute that Cedarstrom, acting for KLIX, never inquired about respondent Anderson’s experience or ability to drive the A-frame truck and never advised Anderson of the obvious dangers incident to moving the truck nor told Anderson how far or in what direction to move it.
Respondent Anderson’s attorney raised the issue of Cedarstrom’s — and also KLIX’s — negligence in his motion to dismiss made at the close of appellant’s case and by renewing that motion at the end of trial. The record establishes as a matter of law appellant’s negligence1 and that such negligence was a proximate cause 2 of the damages to KLIX. Appellant objects to our use of the term assumption of risk, which as a term of art has definite conceptual connotations. It seems wise in the face of appellant’s objections and we welcome the opportunity to clarify our use of that term. By deciding that KLIX “negligently contributed to and assumed the risk of the towers damages,” we merely sought to categorize or classify the type of negligence chargeable as a matter of law to KLIX, i. e. KLIX assumed the risk of whatever normal consequences might flow from instructing respondent Anderson to move the truck in the circumstances disclosed by the record.
However, there is an additional and independent ground which completely defeats appellant’s claim against respondent Anderson. The court found and the evidence establishes beyond dispute that: “In operating [the truck] * * * Anderson was acting under the immediate direction and supervision of, and pursuant to instructions from Donald K. Cedarstrom, his superior.” And there is no evidence tending to show that Anderson acted in any way beyond the scope of the instructions attributable to his employer, KLIX. Therefore Anderson’s conduct, whether or not negligent, was in legal effect the conduct of KLIX.
Appellant’s petition for rehearing is denied.

. Cf. Ralph v. Union Pac. R. Co., 82 Idaho 240, 351 P.2d 464 (1960); Laidlaw v. Barker, 78 Idaho 67, 297 P.2d 287 (1956).


. Cf. Smith v. Sharp, 82 Idaho 420, 354 P.2d 172 (1960).